Citation Nr: 1616278	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-24 866	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a 60 percent rating for coronary artery disease (CAD), prior to February 27, 2006.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU) prior to November 4, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

That rating decision granted an initial 10 percent disability rating for CAD effective June 29, 2000, and a 60 percent rating effective February 27, 2006.  By a March 2015 rating decision, the RO in Cleveland, Ohio, increased the disability rating to 100 percent, effective November 4, 2014.  As discussed below, the instant appeal concerns whether an initial rating of 60 percent is warranted for the Veteran's CAD, prior to February 27, 2006.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's service-connected CAD was manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent, prior to February 27, 2006.


CONCLUSION OF LAW

The criteria for a 60 percent rating for CAD were met prior to February 27, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (1997 and 2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Background and Specific Criteria

As mentioned above, the RO granted an initial 10 percent disability rating for CAD effective June 29, 2000, and a 60 percent rating effective February 27, 2006.  In a July 2011 notice of disagreement (NOD) with that decision and in an August 2013 substantive appeal, the Veteran contends that his CAD warrants a 60 percent rating "for the entire time."  Additionally, the Veteran's representative, in a February 2016 informal hearing presentation, reiterated that the Veteran "continues to disagree with the 10 percent evaluation assigned from June 29, 2000 to February 26, 2006" and that he "contends that his rating should have been 60 percent from the initial assignment of compensation for his heart condition."  Thus, the instant appeal is limited to the issue of whether a 60 percent rating is warranted, prior to February 27, 2006, as this is the issue the Veteran is clearly appealing.

CAD is rated based on criteria found at 38 C.F.R. § 4.104, DC 7005 for "arteriosclerotic heart disease."  Section 4.104 was revised in 1997 and 2006.  The first revision became effective January 12, 1998.  See 62 Fed. Reg. 65207 (Dec. 11, 1997).  The second revision became effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  However, the 2006 revision did not substantially alter the relevant criteria as they specifically pertain to the instant case.  Accordingly, with regard to rating criteria for CAD, an assessment of which rating criteria is most favorable to the Veteran is not necessary here because the effective date of service connection for the Veteran's CAD is June 29, 2000, which is after the effective date of the 1997 revision.  Thus, the current rating criteria in DC 7005 apply in this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The rating criteria effective since January 12, 1998 are based primarily on episodes of congestive heart failure, left ventricular ejection fraction values, and metabolic equivalents (METs).  38 C.F.R. § 4.104 (2015).  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note 2.

Under the current criteria, a 10 percent rating is warranted for documented CAD when workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating is warranted for documented CAD when workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for documented CAD resulting in more than one episode of acute congestive heart failure in the past year; or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for documented CAD resulting in chronic congestive heart failure; or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is left ventricular dysfunction with an ejection fraction less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2015).

Analysis

As discussed above, the Veteran contends, in his July 2011 NOD and August 2013 substantive appeal, that the 10 percent rating for his CAD effective June 29, 2000, should be higher (60 percent) because he has had continuous problems with his heart since the time of his heart attack.  The Veteran was not afforded a VA examination prior to February 27, 2006.  However, review of the Veteran's private treatment records show that the Veteran was treated for a myocardial infarction in January 1991, at which time he complained of weakness, shortness of breath, and chest pain.  Private treatment records dated January 28, 1991, show that the Veteran's ejection fraction was approximately 40 percent, which the Board notes is consistent with the criteria for a 60 percent rating under DC 7005.

Furthermore, VA treatment records show that the Veteran was treated for CAD (see March 21, 2000, VA treatment record) and, at times, complained of constant chest pain and fatigue (see November 12, 1997, VA treatment record) or weekly pain in his back associated with his 1991 myocardial infarction (see March 3, 2002, VA treatment record).

The Board notes that the RO assigned a 60 percent rating for the Veteran's CAD based on test results noted in a VA treatment record dated February 27, 2006, which showed a left ventricular ejection fraction of 34 percent.  However, the effective date for an increased rating may be earlier than the date of a test showing objective results.  See 38 U.S.C. § 5110(b)(3) (West 2014); cf. Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date that the hearing test showing objective results was conducted).  Moreover, more recently, the Veteran was afforded VA examinations in February 2012 and January 2015 that showed left ventricular ejection fractions of 39 percent and 30 percent, respectively, and such values are consistent with the Veteran's contentions regarding the increased rating claim at issue here even if created after the time period in question.

Therefore, after resolving reasonable doubt in the Veteran's favor and given that the Veteran was not afforded a VA examination during the time period currently on appeal, the Board finds that the available evidence shows not only that the Veteran's CAD met the criteria for a 60 percent rating since February 27, 2006, but also that it includes private and VA treatment records supporting a 60 percent rating prior to that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Specifically, the records show documented CAD with left ventricular dysfunction with an ejection fraction between 30 and 50 percent, prior to February 27, 2006.

The Veteran specifically asserted, in his July 2011 NOD and August 2013 substantive appeal, that a 60 percent rating for his CAD was warranted since June 29, 2000.  Thus, this action represents a full grant of the benefit specifically sought on appeal.  


ORDER

An initial disability rating of 60 percent for CAD is granted effective June 29, 2000, subject to the law and regulations governing payment of monetary benefits.


REMAND

In a June 2011 statement, the Veteran indicated that he would like to claim "unemployability based on [his] ischemic heart condition."  Entitlement to a TDIU is a component of the appeal for a higher initial rating regarding the service-connected CAD.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record separate from the schedular criteria in DC 7005.  Thus, it is necessary for the Board to remand the issue to allow for the RO to consider the issue in the context of the instant appeal.  As the Veteran has been awarded a total rating for CAD effective November 4, 2014, and it is the sole service-connected disability, the TDIU issue is limited to the time period prior to that date.

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, adjudicate the issue of entitlement to TDIU prior to November 4, 2014.  See Rice, 22 Vet. App. at 451-53.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


